Exhibit 99.1 News Release Contact: Mac McConnell Senior Vice President, Finance 713-996-4700 www.dxpe.com DXP ENTERPRISES ANNOUNCES 2 Houston, TX, May 4, 2011 DXP Enterprises, Inc. (NASDAQ: DXPE) today announced net income of $6.3 million for the first quarter ended March 31, 2011, with diluted earnings per share of $0.42 compared to net income of $3.6 million anddiluted earnings per share of $0.26 for the first quarter of 2010 for an increase of 76.6% in net income.Sales for the first quarter of 2011 increased 24.6%, to $183.1 million, from $147.0 million for the first quarter of 2010. David R. Little, Chairman and Chief Executive Officer remarked, "We are pleased to report a strong first quarter and start of our new year.All three business segments are performing well and we are optimistic that we will continue to show progress over the balance of the year.All of the markets we serve continue to show improvement, especially oil and gas.We continue to invest in our operations while driving sales growth, improving operating margins, creating SuperCenters and being customer driven experts in MROP solutions." Mac McConnell, Senior Vice President and Chief Financial Officer added, "We continue to drive efficiencies and manage working capital. Our latest two acquisitions are accretive and have been excellent additions to our DXP family.I am pleased we reduced total long-term debt by $4.7 million and generated free cash flow of $7.2 million during the first quarter of 2011.As of March 31, 2011, $62.8 million was available to be borrowed under our credit facility." About DXP Enterprises, Inc. DXP Enterprises, Inc. is a leading products and service distributor that adds value and total cost savings solutions to industrial customers throughout the United States and Sonora, Mexico.DXP provides innovative pumping solutions, supply chain services and maintenance, repair, operating and production ("MROP") services that emphasize and utilize DXP’s vast product knowledge and technical expertise in rotating equipment, bearings, power transmission, industrial supplies and safety products and services. DXP's breadth of MROP products and service solutions allows DXP to be flexible and customer driven, creating competitive advantages for our customers.DXP’s business segments include Service Centers, Innovative Pumping Solutions and Supply Chain Services.For more information, go to www.dxpe.com. The Private Securities Litigation Reform Act of 1995 provides a “safe-harbor” for forward-looking statements. Certain information included in this press release (as well as information included in oral statements or other written statements made by or to be made by the Company) contains statements that are forward-looking.Such forward-looking information involves important risks and uncertainties that could significantly affect anticipated results in the future; and accordingly, such results may differ from those expressed in any forward-looking statement made by or on behalf of the Company.These risks and uncertainties include, but are not limited to; ability to obtain needed capital, dependence on existing management, leverage and debt service, domestic or global economic conditions, and changes in customer preferences and attitudes.For more information, review the Company’s filings with the Securities and Exchange Commission. 1 DXP ENTERPRISES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) Three Months Ended March 31, Sales Cost of sales Gross profit Selling, general and administrative expense Operating income Other income 21 Interest expense Income before income taxes Provision for income taxes Net income Preferred stock dividend Net income attributable to common shareholders Basic income per share $ 0.44 Weighted average common shares outstanding Diluted income per share Weighted average common and common equivalent shares outstanding Unaudited Reconciliation of Non-GAAP Financial Information The following table is a reconciliation of EBITDA**, a non-GAAP financial measure, to income before income taxes, calculated and reported in accordance with U.S. GAAP (in thousands) Three Months Ended March 31, 2011 Income before income taxes Plus interest expense Plus depreciation and amortization EBITDA **EBITDA - earnings before interest, taxes, depreciation and amortization. 2
